
	

113 SRES 454 ATS: Recognizing that cardiovascular disease continues to be an overwhelming threat to women’s health and the importance of providing basic, preventive heart screenings to women wherever they seek primary care. 
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 454
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Ms. Murkowski (for herself, Ms. Mikulski, Ms. Warren, and Ms. Collins) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing that cardiovascular disease continues to be an overwhelming threat to women’s health
			 and the importance of providing basic, preventive heart screenings to
			 women wherever they seek primary care. 
	
	
		Whereas heart disease remains the leading cause of death for women in the United States, causing 1
			 in 4 female deaths and more female deaths than all forms of cancer
			 combined;Whereas since 1984, the number of women who have died from heart disease exceeds the number of men
			 who have died from heart disease;Whereas the rate of cardiovascular death is increasing by 1 percent each year among women ages 35
			 to 44;Whereas heart disease claims the lives of nearly 422,000 women each year;Whereas almost half of African American women have some form of cardiovascular disease, and African
			 American women are more likely to die from heart disease than white women;Whereas heart disease and stroke account for $312,600,000,000 in health care expenditures and lost
			 productivity annually;Whereas only 54 percent of women recognize that heart disease is the leading cause of death for
			 women, and almost 2/3 of women who unexpectedly die of heart disease have no previous symptoms of disease;Whereas many women, especially younger women, may not be aware of their risk for heart disease
			 because they have never gotten a basic, preventive heart screening and
			 have no symptoms;Whereas studies show that nearly 1 in 5 women rely solely on their obstetrician and gynecologist (OB/GYN) for primary care, yet only 35 percent of women recall having even discussed heart disease with
			 their OB/GYN;Whereas early identification of cardiovascular disease risk factors such as high blood pressure,
			 smoking, excessive weight and obesity, high cholesterol, and diabetes
			 allows for more effective intervention and treatment, and can dramatically
			 lower a woman’s overall risk of heart disease and heart attack;Whereas the burden of women’s heart disease can be reduced in the United States by encouraging
			 primary care providers to offer women basic, preventative heart disease
			 screenings;Whereas experts recommend and encourage that a basic, preventive heart screening be a routine part
			 of a woman’s visit to
			 a primary care practitioner;
			 andWhereas once women understand their risk, they still need follow-up information, support, and
			 incentives to maintain cardiovascular health and make the most informed
			 decisions: Now, therefore, be it
		
	
		That the Senate—(1)recognizes that, despite improved education and awareness, heart disease remains the number 1
			 killer of women in the United States;(2)recognizes the importance of making basic, preventive cardiovascular screening available for
			 women as recommended, so that all women can know the
			 risks they face and what can be done to reduce them;(3)recognizes that basic, preventive heart disease screenings are recommended to be a routine part of
			 women’s
			 health care; and(4)commits to improving the heart health of all women, tearing down the barriers that prevent women
			 from getting screened for heart disease, ensuring women are provided with
			 personalized lifestyle modification recommendations and support, and
			 ensuring every woman has a healthy heart.
			
